Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 1 of 10 Page ID #312




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CLARICE HILLIARD,
 Plaintiff,

 v.                                                              Case No. 19–CV–00229–JPG

 CITY OF VENICE, ILLINOIS,
 VENICE TOWNSHIP,
 DEBORAH HAYNES, AND
 VENICE POLICE DEPARTMENT,
 Defendants.

                              MEMORANDUM AND ORDER

       This is a wrongful death suit. Defendants City of Venice, Illinois (“City”) and Venice

Police Department moved to dismiss Plaintiff Clarice Hilliard’s Amended Complaint, (ECF

No. 62); and Defendant Venice Township moved for summary judgment, (ECF No. 73). Hilliard

responded to the Motion to Dismiss, (ECF No. 66), but not the Motion for Summary Judgment.

For the reasons below, the Court:

                      •   GRANTS IN PART AND DENIES IN PART
                          Defendants City and Venice Police Department’s
                          Motion to Dismiss;

                      •   GRANTS Defendant Venice Township’s Motion for
                          Summary Judgment;

                      •   DISMISSES Defendants Venice Police Department
                          and Venice Township WITHOUT PREJUDICE;

                      •   DISMISSES Defendant Deborah Haynes from
                          Count III WITHOUT PREJUDICE; and

                      •   DISMISSES Counts IV, V, and VI WITHOUT
                          PREJUDICE.
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 2 of 10 Page ID #313




                       I.         PROCEDURAL & FACTUAL HISTORY

       According to the Amended Complaint, on February 20, 2018, Clifton Lovett was pulled

over by police officers from the Venice Police Department “on the suspicion of driving under the

influence.” (Am. Comp. at 3, ECF No. 60). More specifically, the officers thought that “Lovett

and his passenger were under the influence of drugs.” Id. Indeed, the “passenger was

contemporaneously transported to the hospital by ambulance to be treated for a suspected drug

overdose.” Id.

       Although Lovett also demonstrated signs of overdose, the officers took him to the Venice

Police Department instead. Id. At around 6:07 p.m., “Venice Police Officer Defendant Deborah

Haynes was put in charge of securing [him] into the cell, supervising his incarceration, and

monitoring [his] condition and well being, along with other unknown officers.” Id.

       Despite suspecting that Lovett could be overdosing and witnessing his “escalating medical

distress, the Venice Police officers and Defendant Deborah Haynes did not take Lovett to the

hospital prior to putting him into his cell.” Id. at 4. Defendant Deborah Haynes also “did not check

on Lovett from” the time she put him in the cell until 2:55 a.m. the next day. Id. In other words,

she did not monitor Lovett via security camera, contact medical professionals to assess him even

though he was in distress, or physically go to his cell to assess his condition. Id. at 4–5. In fact,

“none of the officers” did. Id.

       “[A]round 2:55 a.m. on February 21, 2018, . . . Lovett was found unresponsive and not

breathing in his cell, and taken to Gateway Regional Medical Center in Granite City, Illinois.” Id.

at 5. Just over an hour later, he was dead. Id.




                                                  —2—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 3 of 10 Page ID #314




       On behalf of Lovett’s estate, Clarice Hilliard sued the City, Venice Township, Deborah

Haynes, and Venice Police Department in this Court. Hilliard’s Amended Complaint contains six

causes of action:

               •    Count I: Wrongful Death (against all defendants),

               •    Count II: Survival (against all defendants),

               •    Count III: § 1983 Fourth Amendment for Unreasonable
                    Conditions of Confinement (against all defendants),

               •    Count IV: Monell Claim (against the City and Venice
                    Township),

               •    Count V: Respondeat Superior (against the City and Venice
                    Township), and

               •    Count VI: Indemnification (against the City and Venice
                    Township).

Id. at 5–14.

       More specifically, Hilliard alleges that Defendant City “maintained a de facto policy,

practice, and/or custom of failing to adequately supervise many at-risk arrestees (e.g., those who

have been told they are charged with crimes such as weapons violations and driving under the

influence).” (Id. at 11). Similarly, she claims that Defendant City “maintained a de facto policy,

practice, and/or custom of understaffing many of its lockups,” including “the jail where Clifton

Lovett was being held.” (Id. at 11–12). These “policies, practices, and/or customs,” she says, were

“maintained and implemented with deliberate indifference to the constitutional rights of arrestees”

and were “the ‘driving force’ and cause of Clifton C. Lovett’s injuries and death.” (Id. at 12).

       Defendants City and Venice Police Department jointly moved to dismiss the Amended

Complaint for failure to state a claim and to strike under Federal Rules of Civil Procedure 12(b)(6)

and 12(f) respectively. (See Defs.’ Mem. at 1–2, ECF No. 63). In brief, they seek “an order (1)



                                               —3—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 4 of 10 Page ID #315




striking all causes of action against Defendant [Venice] Police Department and dismissing the

same from this case; (2) dismissing Counts IV, V, and VI for failing to state a claim upon which

relief can be granted; and (3) striking Counts V and VI against Defendant City as redundant.” Id.

at 3. Defendant City also argues that Counts III (§ 1983) and IV (Monell) are redundant given that

Defendant Haynes is being sued in her official capacity. Id. at 5–6.

       In response, Hilliard agreed to voluntarily dismiss Defendant Venice Police Department

and Counts V and VI. (Pl.’s Resp. at 1–2, ECF No. 66). Thus, only two issues remain: (1) whether

Count IV should be dismissed in its entirety for failure to state a claim, and (2) whether Count III

should be dismissed as to Defendant City for being redundant. Id.

                                   II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a party to seek dismissal of a complaint

that fails “to state a claim upon which relief can be granted . . . .” To survive dismissal, the

complaint must contain “ ‘a short and plain statement of the claim showing that the pleader is

entitled to relief.’ ” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). This requires “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. “Factual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Id. “To meet this plausibility standard, the complaint must supply ‘enough

facts to raise a reasonable expectation that discovery will reveal evidence’ supporting the

plaintiff’s allegations.” Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935

(7th Cir. 2012) (quoting Twombly, 500 U.S. at 556). “[H]ow many facts are enough” for a claim

be considered plausible “will depend on the type of case.” Limestone Dev. Corp. v. Vill. of Lemont,

520 F.3d 797, 803 (7th Cir. 2008). Ultimately, “a well-pleaded complaint may proceed even if it




                                              —4—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 5 of 10 Page ID #316




strikes a savvy judge that actual proof of those facts is improbable, and that recovery is very remote

and unlikely.” Twombly, 500 U.S. at 556. But “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility.’ ” Ashcroft v. Iqbal, 556 U.S. 662 at 678 (2009) (quoting Twombly, 550 U.S. at 557).

        Additionally, “[t]he court may strike from a pleading . . . any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “ ‘Redundant’ matter consists of

allegations that constitute a needless repetition of other averments in the pleading.” 5C Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1382 (3d ed. 2021); e.g., Meyer

v. Robinson, 992 F.2d 734, 737 (7th Cir. 1993) (upholding dismissal of a “claim of malicious

prosecution as redundant to the claim of false arrest”); e.g., Meyer v. Robinson, 992 F.2d 734, 737

(7th Cir. 1993) (upholding dismissal of a “claim of malicious prosecution as redundant to the claim

of false arrest”); Jungels v. Pierce, 825 F.2d 1127, 1130 (7th Cir. 1987) (noting that in a suit against

a city and its mayor, “nothing was added by suing the mayor in his official capacity” because “the

city is liable for the official actions of its senior policy-making official”).

                                     III.   LAW & ANALYSIS

            A. Dismissal of Defendants Venice Police Department and Venice Township,
               and Counts V and VI

        Defendant Venice Police Department argues that it should be dismissed because it “is not

a suable entity, but merely a department of the Defendant City. As such, the former does not have

a separate legal existence from the latter.” (Defs.’ Mem. at 4). It also contends that Count V should

be dismissed given that “a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Id. at 6. Finally, the defendants assert that Counts V and VI are redundant

because Hilliard cannot establish an indemnification relationship between Defendant Haynes and

Defendant City. Id. at 10–11.



                                                —5—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 6 of 10 Page ID #317




       With that in mind, the litigants settled these issues:

               The parties have agreed that Plaintiff will voluntarily dismiss the
               Venice Police Department as it is not an independent legal entity
               from the City of Venice. Secondly, the Parties have agreed that,
               given Defendant City of Venice’s answer to Count I, II, and III of
               Plaintiff’s Amended Complaint, Plaintiff will voluntarily dismiss
               Count V (Respondeat Superior) and Count VI (Indemnification).

(Pl.’s Resp. at 1–2).

       Given this stipulation, the Court agrees that dismissal on these terms is proper. See Fed. R.

Civ. P. 41(a)(2). The Court therefore DISMISSES Defendant Venice Police Department and

Counts V and VI WITHOUT PREJUDICE.

       Similarly, Hilliard says in her Amended Complaint that she “is not renewing its claims

against Venice Township . . . and is not seeking an answer or other pleading from Venice

Township pursuant to the agreement of the Parties.” (Am. Comp. at 1 n.1). That said, she still

named Venice Township as a defendant. (See id. at 1). Defendant Venice Township then moved

for summary judgment, asserting that it “has absolutely no involvement in any of the events

alleged . . . .” (Def. Venice Twp.’s Mot. for Summ. J. at 2). Hilliard did not respond.

       Because Hilliard is not actually pursuing a claim against Defendant Venice Police

Department, the Court will construe her failure to respond to the Motion for Summary Judgment

as “an admission of [its] merits . . . .” See SDIL-LR 7.1(c). The Court therefore GRANTS the

Motion and DISMISSES Defendant Venice Township WITHOUT PREJUDICE.

           B. Count III: Section 1983 Liability Against Defendant City

       “Section 1983 provides a cause of action for ‘the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws’ by any person acting ‘under color of any statute,

ordinance, regulation, custom, or usage, or any State or Territory.’ ” Gomez v. Toledo, 446 U.S.

635, 639 (1980) (quoting 42 U.S.C. § 1983).



                                              —6—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 7 of 10 Page ID #318




        The defendants argue that Count III is redundant as to Defendant City because the claim is

also against Defendant Haynes in her official capacity. (Defs.’ Mem. at 5). Hilliard did not address

this argument in her response, focusing instead on the secondary issue of whether she states a claim

at all under Monell (discussed below). (See Hilliard’s Mem. at 5–7, ECF No. 66).

        “Personal-capacity suits seek to impose personal liability upon a government official for

actions he takes under color of state law. Official capacity suits, in contrast, ‘generally represent

only another way of pleading an action against an entity of which an officer is an agent.’ As long

as the government entity receives notice and an opportunity to respond, an official-capacity suit

is, in all respects other than name, to be treated as a suit against the entity. It is not a suit against

the official personally, for the real party in interest is the entity.” Kentucky v. Graham, 473 U.S.

159, 165 (1985) (emphasis in original) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

n.55 (1978)). In other words, “[t]here is no longer a need to bring official capacity actions against

local government officials, for under Monell, local government units can be sued directly for

damages and injunctive relief or declaratory relief.” Id. at 167 n.14; see, e.g., Trafford v. City of

Westbrook, 256 F.R.D. 31, 32–33 (D. Me. 2009) (striking as redundant § 1983 claims against

mayor and firefighter in their official capacity because the municipality was also a named

defendant); Clifton v. Ga. Merit Sys., 478 F. Supp. 2d 1356, 1361–62 (N.D. Ga. 2007) (“Although

state officials literally are ‘persons,’ a suit against a state official in his or her official capacity is

not a suit against the official but rather is a suit against the official’s office.”).

        For all that, the Court agrees that there is redundancy; but it is Defendant Haynes that

should be dismissed, not Defendant City. Because Defendant City can be sued directly for the

supposed constitutional violation, there is no need to bring an official capacity action against




                                                 —7—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 8 of 10 Page ID #319




Defendant Haynes. The Court therefore DISMISSES Defendant Haynes WITHOUT

PREJUDICE.

           C. Count IV: Monell Liability Against Defendant City

       In Monell v. Department of Social Services, the Supreme Court held that municipalities can

be liable for the infringement of constitutional rights. 436 U.S. at 694. This so-called Monell

liability applies “when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury that the government as an entity is responsible under § 1983.” Id. Put differently:

               A local governing body may be liable for monetary damages under
               § 1983 if the unconstitutional act complained of is caused by:
               (1) an official policy adopted and promulgated by its officers; (2) a
               governmental practice or custom that, although not officially
               authorized, is widespread and well settled; or (3) an official with
               final policy-making authority.

Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010).

        Additionally, for a plaintiff “to demonstrate that the [municipality] is liable for a harmful

custom or practice, [she] must show that the [municipal] policymakers were ‘deliberately

indifferent as to [the] known or obvious consequences.’ ” Id. at 303 (quoting Gable v. City of Chi.,

296, F.3d 531, 537 (7th Cir. 2002)). This requires a specific level of culpability:

               [The government entity] must have been aware of the risk created
               by the custom or practice and must have failed to take appropriate
               steps to protect the plaintiff. Therefore, in situations where rules or
               regulations are required to remedy a potentially dangerous practice,
               the [municipality’s] failure to make a policy is also actionable.

Id. Consequently, “[p]roof of a single incident of unconstitutional activity is not sufficient to

impose liability under Monell, unless proof of the incident includes proof that it was caused by an

existing, unconstitutional municipal policy, which policy can be attributed to a municipal

policymaker.” City of Okla. City v. Tuttle, 471 U.S. 808, 823–24 (1985); see also Thomas, 604 F.3d



                                              —8—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 9 of 10 Page ID #320




at 303 (“[T]here is no clear consensus as to how frequently such conduct must occur to impose

Monell liability, except that it must be more than one instance, or even three.”) (cleaned up).

       Defendant City argues that dismissal is appropriate because the Amended Complaint fails

to allege that the supposed constitutional violation was linked to a municipal policy or custom.

(Defs.’ Mem. at 7). The Court agrees.

       Hilliard’s boilerplate allegations cannot sustain a cause of action under Monell. Although

the Amended Complaint states that Defendant City “maintained a de facto policy, practice, and/or

custom of failing to adequately supervise many at-risk arrestees,” its sole supporting fact is

Lovett’s death. (Am. Compl. at 11). In other words, Hilliard merely assumes that this conduct has

occurred before. Similarly, Hilliard alleges that Defendant City “maintained a de facto policy,

practice, and/or custom of understaffing many of its lockups”—again only pointing to one incident.

(Id. at 11–12). Indeed, the Amended Complaint suggests that only Lovett suffered a constitutional

violation, not any other inmate. True enough, Hilliard is “not required to identify every other or

even one other individual who had” suffered a similar constitutional injury to state a claim under

Monell. See White v. City of Chi., 829 F.3d 837, 844 (7th Cir. 2016). But in that case, she must

also allege that “proof of the incident includes proof that it was caused by an existing,

unconstitutional municipal policy, which policy can be attributed to a municipal policymaker.”

See City of Okla. City v. Tuttle, 471 U.S. 808, 823–24 (1985). For example, although the Monell

claim in White v. City of Chicago turned on a single incident where an arrest warrant was issued

with insufficient information to establish probable cause, the plaintiff was still able to plausibly

allege a widespread policy or custom by pointing to a “standard printed form” for warrant

applications that did “not require specific factual support” and was generally used for all warrants.

829 F.3d at 844. Conversely, Hilliard’s suggestion that Defendant City “maintained a de facto




                                              —9—
Case 3:19-cv-00229-JPG Document 80 Filed 07/27/21 Page 10 of 10 Page ID #321




policy, practice, and/or custom of understaffing many of its lockups” is a barebones assertion that

does not adequately “demonstrate there is a policy at issue rather than a random event.” See

Thomas, 604 F.3d at 303; see, e.g., Petropoulos v. City of Chi., 448 F. Supp. 3d 835, 841 (N.D. Ill.

2020) (“It is difficult to sufficiently allege a Monell claim by pointing to only one example,

particularly when that example is the plaintiff’s own experience.”); Carmona v. City of Chi., No.

15-cv-00462, 2018 WL 1468995, at *2–3 (N.D. Ill. Mar. 26, 2018) (collecting cases). In sum,

Hilliard’s reference to a single instance of misconduct and a conclusory claim of widespread

understaffing is not enough to state a Monell claim. The Court therefore DISMISSES Count IV

WITHOUT PREJUDICE.

                                   IV.       CONCLUSION

       The Court:

                       •   GRANTS IN PART AND DENIES IN PART
                           Defendants City and Venice Police Department’s
                           Motion to Dismiss;

                       •   GRANTS Defendant Venice Township’s Motion for
                           Summary Judgment;

                       •   DISMISSES Defendants Venice Police Department
                           and Venice Township WITHOUT PREJUDICE;

                       •   DISMISSES Defendant Deborah Haynes from
                           Count III WITHOUT PREJUDICE; and

                       •   DISMISSES Counts IV, V, and VI WITHOUT
                           PREJUDICE.

       IT IS SO ORDERED.

Dated: Tuesday, July 27, 2021

                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE



                                             — 10 —
